Citation Nr: 1118958	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  05-30 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for blurred vision.

3.  Entitlement to service connection for a neck disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for tinnitus, a right shoulder condition, a bilateral hip condition, a neck condition, heart disease with bypass surgery, and blurred vision.  In May 2005, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in September 2005.

In April 2007, the Veteran presented sworn testimony during a video conference hearing in Muskogee, Oklahoma, which was chaired by the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file.

In October 2007, the Board denied the Veteran's claims of entitlement to service connection for a right shoulder disorder, a bilateral hip disorder, and heart disease with bypass surgery and remanded his claims of entitlement to service connection for tinnitus, blurred vision, and a neck disorder to the Appeals Management Center (AMC) for further evidentiary development, including obtaining any outstanding treatment records and scheduling the Veteran for new VA examinations.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2005, and that it has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

As noted above, the Veteran was scheduled for VA examinations for his claimed disabilities in May 2009.  The Oklahoma City VA Medical Center sent the Veteran a letter in April 2009, approximately two weeks prior to the scheduled examinations, informing him of the date, time, and location of the examinations.  The Veteran failed to report for these examinations and has not provided good cause for his failure to report.  Generally, when a veteran fails to report for a scheduled VA examination, the claim will be decided on the evidence of record.  See 38 C.F.R. § 3.655(a) (2010).  In this case, however, there seems to be some discrepancy as to the correct mailing address for the Veteran and it is unclear whether he received notification of the examination.  The majority of VA's communications with the Veteran were sent to a PO Box address in Wellston, Oklahoma.  This is the same address that appears as a return address on the Veteran's communications to VA.  However, the examination notification letter, as well as subsequent communications from VA, were sent to a street address in Shawnee, Oklahoma.  The most recent communication from VA to the address in Shawnee was returned by the United States Postal Service without a forwarding address.  Although the examination notification letter was not returned, the Board finds that a remand is warranted to ensure the Veteran has proper notice of any scheduled VA examinations.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran's representative and attempt to contact the Veteran at any other phone numbers or contact points of record in order to obtain the Veteran's current mailing address.  The United States Postal Service should be contacted, if necessary.  All attempts to identify a current mailing address should be documented in the claims file.

2.  The Veteran must be scheduled for a VA examination(s) with an appropriate examiner(s) to determine the nature and etiology of any tinnitus, blurred vision, and/or neck disorder.  

The AMC must provide the Veteran with notification of such examination(s) at the address identified as his current mailing address.  If the AMC is unable to verify a current mailing address, notification of the examination should be sent to the PO Box address in Wellston, Oklahoma, which is on file, as well as to the address in Shawnee, Oklahoma, which is on file..

The examiner(s) must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

With regard to the Veteran's claimed tinnitus, the examiner must state whether the Veteran currently has tinnitus and, if so, whether it is at least as likely as not that such disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service, including any in-service noise exposure.

With regard to the Veteran's claimed blurred vision, the examiner must state whether it is at least as likely as not that the Veteran has a current eye disability and, if so, whether it is at least as likely as not that such a disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service.  The examiner should identify whether any eye or vision impairments are refractive errors or congenital or developmental defects.

With regard to the Veteran's claimed neck disorder, the examiner must state whether the Veteran currently has a neck disorder and, if so, whether it is at least as likely as not that such a disability was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by a disease or injury in service.

It would be helpful if the examiner(s) would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner(s) should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claims of entitlement to service connection for tinnitus, blurred vision, and a neck disorder should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issues on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

